Title: From Alexander Hamilton to James McHenry, 15 January 1800
From: Hamilton, Alexander
To: McHenry, James


New York January 15th. 1800
Sir
There are many officers in Town who have entirely worn out their Uniforms, and are anxious to procure new ones, their uncertainty as to the Plan however prevents them; fearful of being led into expence which would be very inconvenient by not adopting the proper one. Let me urge your immediate determination on this subject.
with great respect   I am Sir   Your obed Sevt.
Secretary of War

